Citation Nr: 1648192	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected hypertension.

2.  Entitlement to service connection for a bilateral foot disability, other than degenerative osteoarthritis of left distal and proximal interphalangeal joints, to include pes planus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a left wrist fracture.

5.  Entitlement to service connection for traumatic arthritis, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, other than fungal infection of the left foot, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to special monthly compensation for aid and attendance and/or housebound benefits.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1992 and from September 2004 to September 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  In March 2014, prior to the scheduling of a Board hearing, the Veteran's representative withdrew the hearing request.  38 C.F.R. § 20.704 (e) (2015).

A claim of service connection for posttraumatic stress disorder (PTSD) may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue to encompass a psychiatric disorder, however diagnosed.

The issues of entitlement to service connection for a bilateral foot disability, other than degenerative osteoarthritis of left distal and proximal interphalangeal joints, to include pes planus, a psychiatric disorder, to include PTSD, residuals of a left wrist fracture, a low back disability, traumatic arthritis, to include as due to an undiagnosed illness, a skin disorder, other than fungal infection of the left foot, to include as due to an undiagnosed illness, entitlement to a rating higher than 10 percent for service-connected hypertension, entitlement to a TDIU, and entitlement to special monthly compensation being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2006, the RO denied the Veteran's claim for service connection for a low back disability.  

2.  The Veteran did not appeal the April 2006 rating decision, nor was new and material evidence submitted within the appeal period.

3.  Evidence relevant to the Veteran's claim received since the April 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  An April 2006 rating decision denying a claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Evidence received since April 2006 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

As the previously denied service connection claim for a low back disability is being reopened herein, no further notice or development is needed in this regard.

II. Claim to Reopen 

By an August 1992 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a low back disability.  The Veteran subsequently filed multiple claims to reopen his low back disability claim.  Most recently, the Veteran's claim to reopen was denied in an April 2006 rating decision. Notice of the denial was sent to the Veteran in April 2006.  The Veteran did not appeal that denial, nor was new and material evidence received within the appeal period.  Consequently, it became final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009).  

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the March 2006 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since April 2006, the Veteran has submitted lay statements and medical evidence showing a current low back disability.  These documents are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This, at the very least, meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a low back disability is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent.


REMAND

In the Veteran's December 2007 claim, he stated that he just started some type of VA Vocational Rehabilitation program.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Copies of any VA Vocational Rehabilitation records pertinent to the Veteran must be associated with the claims file.  

With regard to the Veteran's service connection claim for a skin disorder, an October 2003 VA chronic fatigue syndrome examination noted the Veteran's report of an occasional skin rash, which appeared on his face, but that he had no active skin rash at that time.  A January 2008 VA hypertension examination noted that the Veteran's skin was warm and dry with good skin color and normal turgor.  In an April 2008 statement, the Veteran expressed that his skin rashes keep on appearing.  He stated that he gets unexplained rashes that have kept appearing on his body since 1991.  He further stated that they would come and go at times before he had a chance to see the doctor at a VA clinic.  An April 2009 VA treatment record shows that the Veteran presented for treatment of a rash that "comes and goes."  An October 2012 private treatment record from the Internal Medicine Center notes that the Veteran reported having occasional rashes on his groin area, but there was none at the time.  An additional private treatment record from the Internal Medicine Center, dated in May 2013, shows that the Veteran complained of occasional rashes in different areas, although none were present on current examination.  The Veteran's service treatment records document his complaint of a body rash in November 1982.  He complained of a rash all over his body, which was diagnosed as possible tinea corporis, thereby suggesting that the Veteran may have developed a skin disorder during service which now affects another portion of his body.  Furthermore, the onset and continuity of the Veteran's current skin rash must be clarified, as any skin rashes that developed during and have persisted since his period of Persian Gulf service may be deemed service-connected as manifestations of an undiagnosed illness.  See 38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317 (2014).  Accordingly, the claim must be remanded to provide the Veteran with a VA examination to determine the nature and etiology of his current skin rash.

With regard to the Veteran's claim for a low back disability, a 1976 service treatment record shows that the Veteran complained of back pain originally happening in "BCT" (Basic Combat Training) five months prior.  He reported no recent injuries.  The assessment was a normal examination.  No prescription was needed.  A February 1979 service treatment record reflects a complaint of back pain for three years.  The Veteran said he was in constant pain.  He reported that he injured himself on BCT a long time ago.  A February 2005 physical profile shows that "due to mechanical low back pain and left sided neck and shoulder pam this soldier cannot run do push-ups or sit ups.  He is unable to wear a protective helmet, nick sack, carry a weapon or construct fighting positions.  Given failure to improve with conservative therapy, these limitations are unlikely to improve.  Evaluation and treatment by physical therapy and medication may lead to some improvement."  A May 2005 Statement of Medical Examination and Duty status shows that "the Veteran's low back pain began in 1976 during basic training.  Physical training at Fort Dix has aggravated his low back pain.  His diagnosis included mechanical low back pain and it was noted that he was on active duty.  He was placed on physical profile in April 2005."

At a February 2006 VA general examination, the Veteran reported that while in the U.S. Army Reserve, he fell while performing a military physical exercise.  He reported that he was able to get up and did not complain of his lower back injury for years until he was reactivated in 1992.  He stated that he noticed that his pain in his lower back was increasing.  He sought medical treatment at the VA Medical Center.  An August 2007 VA treatment record reflects a diagnosis of diffuse broad based disc bulging from L2-3 through L4-5 with associated hypertropic facet joint changes and bilateral neural foraminal stenosis, right greater than left with findings suggestive for nerve root impingement.

It does not appear that the Veteran has been afforded a VA examination to assess the current nature and etiology of his low back disability.  Accordingly, the Board finds the low standard in McLendon has been met and a VA examination is warranted. See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his service connection claims and his increased rating claim for hypertension.  The grant of service connection for the issues on appeal or an increased rating for his service-connected hypertension would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. 
§ 5103A (c) (West 2014).  See also Bell, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until the records are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Obtain any existing VA Vocational Rehabilitation records for the Veteran (based on his 2007 statement that he had just started Vocational Rehabilitation), and associate them with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3. Following the above ordered development, schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any lumbar spine disability.  The electronic claims file and a copy of this remand must be provided to and reviewed by the examiner.  All tests and studies (including x-rays) deemed necessary should be accomplished.  Based upon a review of the evidence of record, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current lumbar spine disability had its onset during the Veteran's military service or is otherwise traceable thereto.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  

The examiner should provide a rationale for any opinion expressed.

4. Schedule the Veteran for a VA dermatological examination to address the nature and etiology of any currently-diagnosed skin disorder.  Provide the Veteran's claims file to the VA examiner for review.

If possible, the examination should be scheduled during an active stage of the Veteran's skin disorders.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during an active stage of any skin disorder.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner should document the Veteran's symptoms based on his description of symptoms during an active stage.

The examiner is to elicit a history of the onset and subsequent symptoms of the Veteran's skin disorder and conduct a related dermatological examination.

With regard to the Veteran's claimed skin disorder, the examiner must state whether it is at least as likely as not that the Veteran's skin disorder can be attributed to known clinical diagnoses.  If not, this must be expressly stated.  If the skin disorder can be diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed skin disability is related to the Veteran's military service, to include consideration of whether the complaint of a rash on the body and possible diagnosis of tinea corporis in service are consistent with the current skin disorder symptoms.

The examiner should provide a rationale for any opinion expressed.

5. Thereafter, the AOJ should readjudicate the Veteran's claims on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


